El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En una solicitud interesando un auto de certiorari se queja el peticionario de la acción tomada por la Corte de Distrito de Humacao al desestimar una apelación procedente de la Corte Municipal de Vieques. Expedido el auto las actuaciones de la corte de distrito se encuentran debidamente ante nos.
El peticionario conviene desde luego en que la Ley No. 13 de noviembre 14 de 1917 exige que en una apelación de una corte municipal debe radicarse la transcripción en la corte de distrito dentro de los veinte días de la fecha del escrito de apelación y admite que la transcripción no fue radicada dentro de ese término. Sostiene, sin embargo, que como la transcripción fué realmente radicada antes de pre-sentarse la moción de desestimación, la regla 58 del Regla-mento de este tribunal es aplicable por analogía. La regla es como sigue:
“58. Si la copia de los autos, no fuere presentada dentro del tér-mino prescrito, puede desestimarse la apelación al hacerse una moción en tal sentido previa notificación de la misma. Si la copia de los autos, ha sido presentada a la fecha en que se haga tal notificación, este hecho constituirá una contestación eficaz a la referida moción aún en el caso de que dicha copia no se hubiere presentado dentro del término prescrito.”
Debe notarse que la ley de 1911 que regula las apela-ciones a esta corte, nada disponía respecto a las desestima-ciones y la regla 58 aprobada antes de esa fecha siguió siendo *298aplicable. La Ley No. 13 de noviembre 14, 1917, es como signe:
“Ley PARA ENMENDAR LA SECCIÓN PRIMERA DE DA LEY PARA REGLA-MENTAR LAS APELACIONES CONTRA SENTENCIAS DE LAS CORTES MU-NICIPALES EN PLEITOS CIVILES, APROBADA EN MARZO 11 DE 1908.

“Decrétase por la Asamblea Legislativa de Puerto Rico:

“Artículo 1. — La sección primera de la ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, aprobada en marzo 11 de 1908 queda por la presente en-mendada, de modo que se lea como signe:
“ ‘Sección primera. — Cuando una corte municipal hubiere dic-tado sentencia en un asunto civil, resolviéndolo definitivamente, cual-quiera de las partes que se creyere perjudicada, podrá interponer recurso de apelación para ante la corte de distrito del distrito judicial en que radicare la corte municipal. Se formalizará la apelación notificándola por escrito al secretario de la corte municipal, dentro de los diez días.siguientes al en que se hubiere notificado la sentencia a la parte contra la cual se hubiere dictado, o a su abogado, y entre-gando igual notificación dentro del mismo término a la parte con-traria, o a su abogado.
“ ‘Dentro de los veinte días siguientes a la radicación del aviso de apelación, la parte apelante radicará en la secretaría de la corte de distrito correspondiente una transcripción de todas y cada una de las alegaciones, mociones, órdenes, de la sentencia definitiva y del escrito de apelación, previa entrega de un ejemplar de dicha trans-cripción a la parte contraria, o a su abogado. La referida transcrip-ción será certificada por los abogados de las partes, o por éstas, en cuanto a su exactitud, y dentro de cinco días de radicada dicha trans-cripción, la parte apelada podrá solicitar de la corte de distrito, y se ordenará por ésta, si así procediere, que se agregue al record cual-quier alegación, documento, orden o escrito que, constando en el record de la corte municipal, se hubiere omitido y fuere necesario pa'ra la mejor resolución del caso.
“ ‘Si los abogados o las partes se negaren o no se pusieren de acuerdo para certificar dicha copia o record, entonces lo hará el se-cretario de la corte municipal, a petición del apelante.
“ ‘Si la transcripción no fuere radicada en la corte de distrito dentro del término prescrito, o de la prórroga que dicha corte hubiere concedido al efecto, se desestimará la apelación.’ ”
*299Existen otros artículos que no se relacionan con el punto.
La ley, por sn faz, es imperativa. El apelante puede con-seguir que sn término sea prorrogado para radicar la trans-cripción, pero si dejare de radicar la transcripción dentro del término o de obtener una prórroga, la corte, según pa-rece, no tiene discreción excepto para desestimar la apela-ción. Es la Legislatura, por virtud del artículo 40 de la Ley Orgánica, la que ba fijado la forma en que deben inter-ponerse las apelaciones y prescrito lo relativo a la desesti-mación de las mismas. Fuera de las excepciones citadas no se dejó facultad alguna a la corte de distrito y la ley no parece ser una usurpación del poder judicial. Aunque es cierto que la corte de distrito adquirió la jurisdicción por virtud del escrito de apelación, sin embargo, también estaba obligada a desestimar de acuerdo con las prescripciones de dicba ley. El apelante, si bien radicó su transcripción des-pués, dejó de cumplir con la ley y no vemos que la corte tu-viera discreción para excusar su demora. En el tomo 4, C. J., página 464, se dijo en efecto, que estos estatutos o reglas relativos al envío de la transcripción no pueden mo-dificarse o prescindirse de ellos por orden o actuación de la corte, o ser renunciados por las partes. Desde luego que esta cita ba de considerarse con las excepciones relativas a las prórrogas enumeradas en la ley misma.
Aún cuando la corte hubiera tenido discreción para pro-rrogar el término después del fijado por la ley, el apelante nada bizo por aprovecharse de tal discreción. El insistió en un derecho legal.
El auto debe ser anulado.
Anidado el auto de certiorari expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.